DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-16 and 21-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 lines 12-13 and 16, claim 21 lines 12-13 and 15 recites the limitation "the first and second set of conductive electrodes".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner has interpreted this limitation to mean that the first set of conductive electrodes and the second set of conductive electrodes. Clarification is requested. 

Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10-16, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20120074590, as cited in previous Office Action) in view of Harney et al. (US 2005/0127499, as cited in previous Office Action) and Taheri (US 2012/0142144, as cited in previous Office Action).
As for claim 10, Lin et al. disclose in Figs. 2a-2g and the related text a microelectromechanical systems (MEMS) device, comprising: 
a dielectric layer 306 on a first substrate 302, the dielectric layer 306 having a first recess (recess where via and 304 is formed), the dielectric layer 306 having a different thickness in the first recess than outside the first recess (fig. 2c-2g);
TSMP2011153OUSo5Page 3 of 6a MEMS substrate 200 bonded to the dielectric layer, the MEMS substrate comprising a movable element 206 and a static element 202; 
a first set of conductive electrodes 308 over the MEMS substrate 200 (see fig. 2d-2g), the first set of conductive electrodes being made of germanium (¶0044); 
a second substrate 402 having a second recess or recess 406 and a second set of conductive electrodes 204/404, the second set of conductive electrodes being made of aluminum (¶0044), the second substrate 402 and the MEMS substrate 200 being bonded together by the first and second set of conductive electrodes (fig. 2d-2g); and 
Lin et al. do not disclose at least one of the second set of conductive electrodes extending into the second recess of the second substrate and a conductive via extending through the second substrate, the conductive via electrically coupled to the 
Harney et al. teach in Fig. 2 and the related text at least one of the second set of conductive electrodes 40 extending into the second recess 20 of the second substrate 18. 
Taheri teaches in Fig. 1h and the related text a conductive via 118 electrically coupled to the first and second sets of conductive electrodes 111/113 (fig. 1H), the conductive via 118 being made of polysilicon (¶0027).  
Lin et al., Harney et al. and Taheri are analogous art because they both are directed MEMS devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lin et al. to include at least one of the second set of conductive electrodes extending into the second recess of the second substrate, as taught by Harney et al., in order to provide conductive connections (Harney et al. ¶0034) and a conductive via extending through the second substrate, the conductive via electrically coupled to the first and second sets of conductive electrodes, the conductive via being made of polysilicon as taught by Taheri in order to provide electrical connections.

As for claim 11, the combined device discloses the MEMS device of claim 10, Lin et al. disclose the recess 406 in the second substrate 402 is directly interposed between 

As for claim 12, the combined device discloses substantially the entire claimed invention, as applied in claim 10 except redistribution layer on a backside of the second substrate, the redistribution layer being in electrical and physical contact with the conductive via; and a contact bump on the redistribution layer.  
Taheri teaches a redistribution layer (lower portion 130) on a backside of the second substrate 102, the redistribution layer (lower portion 130) being in electrical and physical contact with the conductive via 118; and a contact bump (upper portion 130) on the redistribution layer (fig. 1H).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include a redistribution layer on a backside of the second substrate, the redistribution layer being in electrical and physical contact with the conductive via; and a contact bump on the redistribution layer as taught by Taheri, in order to provide external connections.

As for claim 13, the combined device discloses the MEMS device of claim 10, Lin et al. disclose the dielectric layer 306 on the first substrate 302 is a densified dielectric layer (see attached fig. 2g).  
The limitation “densified” is drawn to a process by which the product is made. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a 

As for claim 14, the combined device discloses the MEMS device of claim 10, Lin et al. disclose the movable element 206 is interposed between the first recess in the dielectric layer 306 and the second recess 406 in the second substrate 402 (fig. 2g).  

As for claim 15, the combined device discloses the MEMS device of claim 10, Lin et al. disclose a chamber surrounding the movable element, the chamber being between the first substrate and the second substrate (fig. 2g).  

As for claim 16, the combined device disclose the MEMS device of claim 15, except the chamber has a vacuum level from about o.1 mbar to about 100 mbar.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the chamber has a vacuum level from about o.1 mbar to about 100 mbar, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 


As for claim 32, the combined device discloses the MEMS device of claim 10, Lin et al. disclose the first set of conductive electrodes 404 are eutectically bonded to the second set conductive electrodes 308 (¶0044 of Lin et al. teach the first and second conductive electrodes having the same materials as claimed invention, therefore it is capable to have eutectivcally bonded ¶0036).  .  

As for claim 33, the combined device discloses substantially the entire claimed invention, as applied in claim 15 except an oxide layer on the second substrate between the second substrate and the second set of conductive electrodes, the oxide layer lining the conductive via extending through the second substrate, the oxide layer being exposed to the chamber surrounding the movable element.

 It would have been obvious to one having ordinary skill in the art at the time of the invention was made modify the combined device to include an oxide layer having structure as claimed as taught by Taheri in the combined device, in order provide bonding (¶0024).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 20120074590, as cited in previous Office Action) in view of Taheri (US 2012/0142144, as cited in previous Office Action).
As for claim 21, Lin et al. disclose in Figs. 1a-1H and the related text a microelectromechanical systems (MEMS) device, comprising: 
a dielectric layer 306 on a first substrate 302, the dielectric layer 306 having multiple recesses therein (recesses where vias are formed) a bottom surface of at least one of the multiple recesses being higher than a topmost surface of the first substrate 302 (fig. 2d-2g); 
a MEMS substrate 200 bonded to the dielectric layer 306, the MEMS substrate comprising a movable element 206 and a static element 202; 
a first set of conductive electrodes 308 over the MEMS substrate the first set of conductive electrodes being made of germanium (¶0044);

Lin et al. do not disclose a conductive via extending through the second substrate, the conductive via electrically TSMP2011153OUSo5Page 3 of 9coupled to the first and second sets of conductive electrodes, the conductive via being made of polysilicon.
Taheri teach in fig. 1h and the related text a conductive via 118 extending through the second substrate 102, the conductive via electrically TSMP2011153OUSo5Page 3 of 9coupled to the first and second sets of conductive electrodes (fig. 1H), the conductive via being made of polysilicon (¶0027).  
Lin et al. and Taheri are analogous art because they both are directed MEMS devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lin et al. to include a conductive via extending through the second substrate, the conductive via electrically TSMP2011153OUSo5Page 3 of 9coupled to the first and second sets of conductive electrodes, the conductive via being made of polysilicon, as taught by Taheri., in order to provide electrical connections.  

As for claim 22, the combined device discloses the MEMS device of claim 21, Lin et al. disclose the recess 406 in the second substrate 402 directly interposed between 

	As for claim 23, the combined device discloses substantially the entire claimed invention, as applied in claim 10 except at least one of the second set of conductive electrodes extending into the second recess of the second substrate.
Harney et al. teach in Fig. 2 and the related text at least one of the second set of conductive electrodes 40 extending into the second recess 20 of the second substrate 18. 
Lin et al., Harney et al. and Taheri are analogous art because they both are directed MEMS devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include at least one of the second set of conductive electrodes extending into the second recess of the second substrate, as taught by Harney et al., in order to provide conductive connections (Harney et al. ¶0034).

Claims 24-26, 29, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Taheri (US 2012/0142144, as cited in previous Office Action) in view of Feyh (US 2011/0221455, as cited in previous Office Action). 

a dielectric layer 122 on a first substrate 120, the dielectric layer having a first recess 124/126; 
a MEMS substrate 110  bonded to the dielectric layer, the MEMS substrate comprising a movable element (middle portion) and a static element (right/left portion of 110), the movable element being aligned with the first recess (fig. 1H); 
a first set of conductive electrodes (initial layer of 111, ¶0025) over the MEMS substrate, the first set of conductive electrodes contacting the MEMS substrate (fig. 2); 
an oxide layer 104 on a second substrate 102, the second substrate having a second recess 108, the oxide layer being in the second recess, the second recess being aligned with the movable element (fig. 1H); 
a second set of conductive electrodes (another layer of 111, ¶0025) on (lower surface) the oxide layer of the second substrate (fig. 1H), the second set of conductive electrodes being bonded to the first set of conductive electrodes (¶0025); 
a polysilicon material 118 (¶0027) extending from the second set of conductive electrodes through the second substrate (fig. 1H); and 
a chamber 128 surrounding the movable element (fig. 1H), the chamber being between the first substrate 120 and the second substrate 102 and including the first recess and the second recess (see fig. 1H).  
Taheri does not disclose the oxide layer extending through the second substrate along sidewalls of the polysilicon material.

Taheri and Feyh are analogous art because they both are directed MEMS devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Taheri because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Taheri to include the oxide layer extending through the second substrate along sidewalls of the polysilicon material, as taught by Feyh, in order to device electrodes (Feyh ¶0037)

As for claim 25, the combined device discloses the MEMS device of claim 24, Taheri discloses the polysilicon material 118 extending along the second substrate 102 (fig. 1H).
Taheri does not disclose a distance between the polysilicon material and the movable element being from about 1 pm to about 5 pm.  
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include a distance between the polysilicon material and the movable element being from about 1 pm to about 5 pm, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected 

As for claim 26, the combined device discloses the MEMS device of claim 25, Taheri discloses a redistribution layer (lower portion of 130) over a backside of the second substrate 102, the redistribution layer being in electrical and physical contact with the polysilicon material 118 in the second substrate; and a contact bump (upper portion of 130) on the redistribution layer.  

As for claim 29, Taheri discloses substantially the entire claimed invention, as applied in claim 24, except the chamber has a vacuum level from about o.1 mbar to about 100 mbar. 
 It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include the chamber has a vacuum level from about o.1 mbar to about 100 mbar, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective 
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

As for claim 30, the combined device discloses the MEMS device of claim 24, Taheri disclose the oxide layer 122 of the dielectric layer on the first substrate 120 and the oxide layer 104 on the second substrate are both exposed to the chamber 128 surrounding the movable element (fig. 1H).

As for claim 34, the combined device discloses the MEMS device of claim 24, Taheri disclose the dielectric layer 122 has a different thickness (in diagonal direction) in the first recess 124/126 than outside the first recess (fig. 1H).

s 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Taheri in view of Feyh and further view of Lin et al. 
As for claim 27, Taheri disclose substantially the entire claimed invention, as applied in claim 24, except the first set of conductive electrodes and second set conductive electrodes comprise a first layer comprising an aluminum copper alloy and a second layer comprising germanium.
Lin et al. disclose in Fig. 2G and the related text a first set/layer of conductive electrodes 404 being made of germanium (¶0042) and a second set/layer of conductive electrode 308 being made of aluminum copper alloy (¶0033 and 0044).   
Taheri and Lin et al. are analogous art because they both are directed MEMS devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Taheri because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Taheri to include a first set/layer of conductive electrodes being made of germanium and a second set/layer of conductive electrode being made of aluminum copper alloy, as taught by Lin et al., in order to provide better bonding contact (¶0033-0042).

As for claim 28, the combined device disclose the first set of conductive electrodes are eutectically bonded to the second set conductive electrodes (¶0033, 42 and 44 of Lin et al. teach the first and second conductive electrodes having the same materials as claimed invention, therefore it is capable to have eutectivcally bonded.  Also see ¶0036).  

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.